Citation Nr: 1404427	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for psychotic disorder.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted service connection for a psychotic disorder and assigned a 70 percent evaluation effective from August 23, 2009.  

During the pendency of the appeal, the RO issued another rating decision in May 2011 that increased the disability evaluation to 70 percent effective from August, 23, 2009.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation for a psychotic disorder remains on appeal and has been recharacterized as reflected on the title page. 

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in her physical claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran failed to report for her most recent VA examination scheduled in July 2012.  She also failed to report for the November 2012 videoconference hearing she requested.  

A request for VA examination was initiated in June 2012.  At that time, it was noted that the Veteran's address and phone number provided by VBA differed from VHA's database.  In July 2012, the Veteran provided an address, which is the same address that was used to inform her of the scheduled videoconference hearing.  However, it is unclear whether the letter informing her of the scheduled VA examination was sent to her correct address.  Thus, an additional attempt should be made to verify her address and reschedule a VA examination to determine the current severity of her psychotic disorder. 

In addition, although there are documents from the Veteran's vocational rehabilitation folder, the complete contents do not appear to be associated with her claims file.  Such records may include evidence pertinent to the claim.  Thus, the Veteran's vocational rehabilitation folder should be secured and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder.

2.  The RO/AMC should make all reasonable efforts to verify the Veteran's current mailing address, to include consideration of both VHA and VBA records.  

Once the address is verified, the RO/AMC should ensure that the notice of the VA examination noted below and all other correspondence be directed to that address.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected psychotic disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected psychotic disorder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's psychotic disorder.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.   The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


